Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive.
As to applicant’s argument on page 10 recites:
“1) Spitzer does not teach a need for noise reduction, so a person of ordinary skill in the art (POSITA) would not seek a method to reduce noise…Applicant respectfully submits that a POSITA would not find, either in Spitzer or in Sung, a reason to combine, and would further realize that adding Sung to Spitzer in order to “clean up” diffraction patterns is not necessary in Spitzer, which should not have diffraction pattern issues.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the previous office action first illustrate clear disclosure of Spitzer of pass light from the light source retro-reflected through the pupil. The office action then states that Spitzer does not teach using a first aperture in a mask, and that Sung is relied upon to teach this feature. Sung’s Fig. 2 clearly illustrates a first aperture in a mask (150). The examiner merely relied upon the concept of Sung’s light filter rather than the method disclosed by Sung. Thus, as is clear in the office action, the first aperture in a mask is clearly disclosed by Sung (it is noted that pass .
As to applicant’s argument on page 11 recites:
“Applicant respectfully submits that the Examiner has not shown where Spitzer discloses a plurality of light sources. For example, in the above mentioned quote from Spitzer, Spitzer uses the term ‘light source 128” in the singular form.”
The examiner contests that white light or RGB light are considered a plurality of light sources.

Response to rejoining withdrawn claims
Applicant's request that when the method claims are allowed, the system claims 37-48, and new claims 64-65, be rejoined to the elected method claims is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 49, 52-53, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204).
Regarding claim 49, Spitzer et al. (hereinafter Spitzer) discloses a method for tracking a viewer’s pupil (Spitzer, [0013], “method for heads-up displays including integrated display and an imaging system for ocular measurement”. In addition, in paragraph [0054], “An undistorted image of the eye enables a more accurate calculation of eye position, user identification and health monitoring”) comprising:
using a light source to illuminate a viewer’s pupil (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”. Figs. 1B and 1D);
using an optical element to produce an image of the viewer’s pupil on a light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120… camera 124 is optically coupled to light guide 102 by an optical element 125.  In one embodiment optical element 125 can be a refractive lens, but in other embodiments it can be a reflective or diffractive optical element, or a combination of refractive, diffractive, and reflective optical elements”); and
detecting the light by the light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B)”).
While Spitzer teaches pass light from the light source retro-reflected through the pupil (Spitzer, Figs. 1B and 1D); Spitzer does not expressly disclose “using a first aperture in a mask”;
Sung et al. (hereinafter Sung) discloses using a first aperture in a mask (Sung, [0053], “The see-through holographic display apparatus 100 may further include a noise removal filter 150”). 

Sung discloses locating the first aperture along a same direction from the viewer’s pupil as the direction of the light source to the pupil (Sung, Fig. 2 illustrates the noise removal filter along a same line from the view’s pupil as the direction of the light source to the pupil).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Sung’s noise removal filter may block light except light of a desired diffraction order in the head-up display, as taught by Spitzer, as it could be used to achieve the predictable result of using a first aperture in a mask to pass light from the light source retro-reflected through the pupil. The motivation for doing so would have been removing noise such as a diffraction pattern or multiplex diffraction due to a pixel structure of the spatial light modulator.
Regarding claim 52, Spitzer discloses tracking the viewer’s pupil in a Head Mounted Display (HMD) for displaying a computer generated image (Spitzer, [0015], “FIGS. 1A-1B illustrate an embodiment of a heads-up display 100”).
Regarding claim 53, Spitzer as modified by Sung with the same motivation from claim 49 discloses a computer generated holographic (CGH) image (Sung, [0051], “For example, the see-through holographic display apparatus 100 may have a shape of one-eye glasses via which a hologram image and the outside are seen by one eye (e.g., a left eye 11L as shown in FIG. 1) of the user 10”) comprises a three dimensional (3D) computer generated holographic (CGH) image (Sung, [0079], “thus the field lens 170 may enable a 3D hologram image to be seen”).
Regarding claim 59, Spitzer discloses produce the image of the viewer’s pupil on the light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120… camera 124 is optically coupled to light guide 102 by an optical element 125.  In one embodiment optical element 125 can be a refractive lens, but in other embodiments it can be a reflective or diffractive optical element, or a combination of refractive, diffractive, and reflective optical elements”);
Spitzer as modified by Sung with the same motivation from claim 49 discloses next to the first aperture (Sung, Fig. 1B illustrates noise removal filter 150 is placed next to optical element 140).
Regarding claim 60, Spitzer discloses at least a first one of the plurality of light sources emits light at a different spectrum than at least a second one of the plurality of light sources (Spitzer, [0016], “light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”. In addition, in paragraph [0016], “In other embodiments light source 128 can be some other type of source, such as one or more lasers in one embodiment, and can emit in other wavelength ranges”).

Claims 50-51, 56, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204), as applied to claim 49, in further view of Mochida (US 2007/0258624).
Regarding claim 50, Spitzer discloses a plurality of light sources for illuminating the viewer’s pupil (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”);

Mochida discloses a plurality of first aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Mochida’s a plurality of apertures in the head-up display, as taught by Spitzer as modified by Sung, as it could be used to achieve the predictable result of a plurality of first apertures, each one of the plurality of first apertures located along a same direction from the viewer’s pupil as a direction of a corresponding one of the plurality of light sources. The motivation for doing so would have been eliminating unnecessary frequency component of a recording light that has been collected.
Regarding claim 51, Spitzer discloses the plurality of light sources are turned on in a time sequential fashion (Spitzer, [0021], “The HOE focal length will vary slightly with wavelength; thus, by illuminating the LEDs sequentially, one can select the LED corresponding to focal length that provides the best image sharpness”).
Regarding claim 56, Spitzer as modified by Sung with the same motivation from claim 49 discloses using aperture for passing light emerging from the light source before illuminating the viewer’s eye  and locating the aperture next to the light source (Sung, Fig. 2); Spitzer as modified by Sung does not expressly disclose “using a second aperture”;
Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses using a second aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”).
Regarding claim 62, Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses the first aperture is located at an image of the light source (Mochida, [0076], “image-forms an image of the illumination aperture stop 10 on a pupil dividing mirror 31”).
Regarding claim 63, Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses each one of the plurality of first apertures is located at an image of a corresponding one of the plurality of light sources (Mochida, [0075], “The luminous flux transmitted through a beam splitter 14 passes through an imaging system plane-parallel plate 17 for aberration correction while a luminous flux diameter is limited by an imaging aperture stop 11”. In addition, in paragraph [0076], “image-forms an image of the illumination aperture stop 10 on a pupil dividing mirror 31”. The limitation does not define how each one of the plurality of first apertures is located at an image of a corresponding one of the plurality of light sources. The plurality of light pass through the aperture 10 and 11 are considered reads on each one of the plurality of first apertures is located at an image of a corresponding one of the plurality of light sources).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204), as applied to claim 49, in further view of Cai et al. (US 2004/0047013).
Regarding claim 54, while Spitzer teaches an optical path of the light from the light source (Spitzer, Fig. 1B), the computer generated image (Spitzer, [0016], “Display light source 128 illuminates LCOS display 107, and LCOS display 107 reflects the incident light and modulates an image onto it”); Spitzer as modified by Sung does not expressly disclose “forms an apparent image”;
Cai) discloses forms an apparent image (Cai, [0015], “Viewing the image from a reflection hologram is like looking at an object or image that is floating in space”).
Cai discloses the apparent image, relative to the computer generated image, which does not overlap the computer generated image (Cai, [0015], “Viewing the image from a reflection hologram is like looking at an object or image that is floating in space.  The image may be located anywhere along the line of sight axis”. Image that is floating in space is considered the apparent image, relative to the computer generated image, which does not overlap the computer generated image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Cai’s producing a 3D holographic image using a true hologram including viewing the image from a reflection hologram is like looking at an object or image that is floating in space in the head-up display, as taught by Spitzer as modified by Sung. The motivation for doing so would have been providing ability to producing a 3D holographic image using a true hologram.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204), as applied to claim 49, in further view of Weissman (US 8,570,656).
Regarding claim 55, Spitzer teaches illuminating the viewer’s pupil (Spitzer, Fig. 1B), using a retro-reflected-light located along an optical path after retro-reflection through the viewer’s pupil polarized at a polarization direction perpendicular to that of a direction of polarization of the light provided by the light source to filter light after retro-reflection through the viewer’s pupil (Spitzer, [0019], “distal optical element 112 is a polarizing beamsplitter”. In addition, in paragraph [0018], “proximal optical element 113 is a polarizing beam splitter (PBS)”. Fig. 1B illustrates using a retro-reflected-light located along an optical path after retro-reflection through the viewer’s pupil polarized at 
Weissman discloses plane polarized light (Weissman, col 9, 29-31, “A limited spectral width of light leaves the source 516 and is polarized by a linear polarizer 518 and becomes plane polarized”).
Weissman discloses a plane polarizing filter (Weissman, col 9, 29-31, “A limited spectral width of light leaves the source 516 and is polarized by a linear polarizer 518”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Weissman’s linear polarizer in the head-up display, as taught by Spitzer as modified by Sung, as it could be used to achieve the predictable result of using a retro-reflected-light plane-polarizing filter located along an optical path after retro-reflection through the viewer’s pupil, polarized at a polarization direction perpendicular to that of a direction of polarization of the plane-polarized light provided by the light source to filter light after retro-reflection through the viewer’s pupil. The motivation for doing so would have been providing ability to select a specific polarization of light. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204) in view of Mochida (US 2007/0258624), as applied to claim 50, in further view of Handschy et al. (US 2010/0110386).
Regarding claim 57, while Spitzer teaches retro-reflected light; Spitzer as modified by Sung and Mochida teaches the location of each one of the plurality of first apertures (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”. Fig. 1); Spitzer as modified by Sung and Mochida does not expressly disclose “not to receive retro-reflected light from a noncorresponding one of the plurality of light sources”;
Handschy) discloses not to receive light from a noncorresponding one of the plurality of light sources (Handschy, [0018], “The dichroic filter 70 is made with regions 72 (shown in FIG. 8) that correspond to the images of the differently-colored light sources 62, wherein the different regions 72 have different color-selective reflection properties, chosen so that the light forming the image of the green light source passes through a region of the filter 70 that transmits green light and that reflects red and blue light”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use the concept of Handschy’s a filter is made with regions that corresponds to the images of the differently-colored light sources to filter Spitzer as modified by Sung and Mochida’s retro-reflected light from one of the plurality of light sources. The motivation for doing so would have been providing filters with different color-selective reflection properties.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204) in view of Mochida (US 2007/0258624), as applied to claim 60, in further view Tremblay et al. (US 2016/0033771).
Regarding claim 61, Spitzer discloses passing light from the first light source (Spitzer, Fig. 1B) and passing light from a second light source (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”);
Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses a first aperture and a second aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”);
Spitzer as modified by Sung and Mochida does not expressly disclose “a spectral filter to pass only light from a corresponding one of the first light source and the second light source”;
Tremblay) discloses a spectral filter to pass only light from a corresponding one of a first light source and a second light source (Tremblay, [0175], “spectral filtering may be required to reduce the bandwidth of each emitter…The spatial and spectral bandwidth sections prevent crosstalk when more broadband sources such as LEDs and resonant cavity LEDs are used.  Light sources separated in wavelength and position 1501 and 1502 project to a lens 1503”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Tremblay’s spectral filtering to reduce the bandwidth of each light in the head-up display, as taught by Spitzer as modified by Sung and Mochida. The motivation for doing so would have been preventing crosstalk from the holographic transflector.

Allowable Subject Matter
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612